CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Independent Registered Public Accounting Firm” in the Preliminary Prospectus and Statement of Additional Information and to the use of our report dated May 23, 2013 on the May 20, 2013 Statement of Assets and Liabilities of the Guggenheim Credit Allocation Fund in the Registration Statement (FormN-2) filed with the Securities and Exchange Commission in this Pre-Effective Amendment No. 3 under the Securities Act of 1933 (Registration No. 333-182157) and Amendment No. 3 under the Investment Company Act of 1940 (Registration No. 811-22715). /s/ Ernst & Young LLP Chicago, Illinois May 23, 2013
